DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claim(s) 1, 3-7, 9 and 12-20 are pending in the application. Claim(s) 8 and 10-11 have been canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2014/0284509) in view of Ellyin (US 5972141) in further view of Yasuhiro (US 3628924) in further view of Colby (US 2012/0100313)
As Per Claim 1, Shindo discloses a repairing method for a hydraulic-end valve cage cavity in a fracking truck[Par. 106; “…specific method of repairing the valve seat 4…” & Par. 110, “…The damage or defect is removed from the repair target portion of the valve seat 4…”; the reference clearly discloses removing a damaged portion of the valve, and thus, said removed portion creates a cavity of the valve body post removal, as further evidenced by the definition of a “cavity” (“…an unfilled space within a mass…”; https://www.merriam-webster.com/dictionary/cavity ], comprising the following steps:
 (1) performing mechanical preprocessing on a cavity of a to-be-repaired hydraulic-end valve cage  [Par. 110; “…The damage or defect is removed from the repair target portion of the valve seat 4, and the valve seat 4 is machined flat…” the reference clearly discloses removing a damaged portion of the valve, and thus, said removed portion creates a cavity of the valve body post removal, as further evidenced by the definition of a “cavity” “…an unfilled space within a mass…”; https://www.merriam-webster.com/dictionary/cavity], 
wherein the to-be- repaired hydraulic-end valve cage is a hydraulic-end valve cage that is cracked but does not fail [Par. 104; “…After the valve seat 4 is exposed to a hot fluid, damage such as a crack is found in a cladding layer on a seat portion 12. Thus, the damaged area is designated as a repair target portion…”];
 (3) performing basic welding and cladding repairing on the cleaned cavity [Par. 105; “…in order to clad the repair target portion with a hard alloy, a technique similar to the technique according to the third embodiment is used to induce a pulsed discharge between an electrode and the repair target portion of the valve seat 4 with a micro gap held between the electrode and the valve seat 4 so that the resultant discharge energy allows the material of the electrode to be welded and deposited on the surface of the repair target portion of the valve seat 4…”], to form a transition layer [Fig. 16, #103] on the surface of the cavity [Par. 111; “…The resultant discharge energy is used to deposit, diffuse, and/or weld the material of the electrode 102 on the seat portion 12 of the valve seat 4 to form a thin film 103 the examiner is interpreting the powder used as being a “soft material”]; 
(4) performing welding and cladding repairing for n layers [Fig. 16b, #311a] successively on a surface of the transition layer [Fig. 16a, #104], to form n repair-welding layers [Fig. 16b, #311a], wherein n>2 [Fig. 16b, #311a], 
a mechanical property and corrosion resistance of a welding material for welding in step (4) is higher than that of a base metal of the to-be-repaired hydraulic-end valve cage [Par. 120; “…the hard alloy remains on a portion of the valve seat which corresponds to a vertex (center), and peripheral areas of this portion have a graded composition increasingly similar to the composition of the base material, resulting in no difference in the coefficient of linear expansion between the cladding portion and the base material. This inhibits possible residual stress in the cladding portion 311 of the repair target portion, allowing a possible crack in the repair target portion to be prevented….”; the reference explicitly discloses that after the repair is finished, further cracking is prevented. Considering that the entire purpose of repairing the cracked (repair target) is to provide a clean surface without cracking and made of alloys to prevent cracking thereof, it is clear that the mechanical property of the newly welded material is higher than that of the “to-be-repaired” material] ; and
 (5) performing machine finishing on the hydraulic-end valve cage cavity having undergone welding repair in step (4). [Par. 48; “…After the cladding, a part of the cladding portion 11a is machined to finish the valve rod 9 so that the valve rod 9 has a predetermined shape, a predetermined size, and a predetermined surface roughness. Thus, the valve seat 4 with the cladding portion 11 is completed….”]; 
wherein a repaired plunger-end is able to continue to be used in fracturing construction in a condition of 50 MPa to 100 MPa for approximately 200 h [the claim limitation pertains to functional language, as the reference clearly discloses that “…the following treatment is applied to seat portions of a valve seat and a valve body which are in abutting contact with each other, in order to prevent the seat portions from suffering thermal shock caused by an inflow and outflow of superheated steam of high temperature and high pressure…” (Par. 5). As the primary art discloses all the other structural limitations, it is clear that the repaired plunger end is able to withstand the pressure for the duration recited, as functional language does not hold patentable weight.]
Shindo does not disclose performing mechanical preprocessing on a cavity of a to-be-repaired hydraulic-end valve until a reserved unilateral repair size of the cavity is 4 mm to 5 mm; 
performing shot blasting and cleaning successively on a surface of the mechanically processed cavity; 
wherein a thickness of the transition layer is greater than or equal to 1 mm; and
a total effective surfacing thickness of the n repair-welding layers and the transition layer is greater than or equal to 5 mm. wherein surface roughness of the cavity having undergone shot blasting in step (2) is 1 m to 100 m.
Ellyin, much like Shindo, pertains to a process for patching a craft or other defect in a steel walled component [abstract], much like the valve component [Fig. 1, #4] of Shindo.
Ellyin discloses performing mechanical preprocessing on a cavity of a to-be-repaired hydraulic-end valve until a reserved unilateral repair size of the cavity is 4 mm to 5 mm. [Col. 6, Lines 5-10; “…If the surface 14 contains a crack 15 or cracks, then drill a small hole (.phi.=2-4 mm) at each end of the crack…” The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the diameter range of the small hole being between 2-4 mm, therefore, encompassing the range of having a diameter as required by claimed of having 4 mm to 5 mm]; and 
performing shot blasting and cleaning successively on a surface of the mechanically processed cavity [Col. 6, Lines 22-25; “…Sandblast the area to remove rust/scale and to obtain a clean surface….”]. 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of reparing a valve cage as taught by Shindo in view of the method of reparing a crack in a steel substrate as taught by Ellyin to further include performing mechanical preprocessing on a cavity of a to-be-repaired hydraulic-end valve until a reserved unilateral repair size of the cavity is 4 mm to 5 mm and performing shot blasting and cleaning successively on a surface of the mechanically processed cavity to achieve greater failure strength [Col. 3, Lines 12-15] and ensures good bonding [Col. 3, Lines 5-8].
As for the claim limitations “…shot blasting in step (2) is 1 m to 100 m ….”, Ellyin clearly discloses the need to provide texture/roughen a surface after creation of the cavity to ensure good bonding. [Col. 3, Lines 2-5; “… It was further found desirable to abrade or roughen and clean the surface of the component and to texture the bottom of the stack, after removal of the release means, to ensure good bonding…”]
The courts have held that in the case where the claimed ranges “where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and a prima facie case of obviousness exists (MPEP 2144.05 II).
 In this case the prior art discloses that is known in the art of welding/cladding to roughen/texture a surface of a cavity created in order to promote good bonding. [Col. 3, Lines 2-5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of repairing as taught by Shindo in view of the shotblasting as taught by Ellyin to further include wherein surface roughness of the cavity having undergone shot blasting in step (2) is 1 m to 100 m to promote good bonding. [Col. 3, Lines 2-5]
wherein a thickness of the transition layer is greater than or equal to 1 mm ; and 
a total effective surfacing thickness of the n repair-welding layers and the transition layer is greater than or equal to 5 mm.
Yasuhiro, much like both Shindo and Ellyin, pertains to cladding steel sheets for using said steel sheets to obtain sound welds. [Col. 1-5] 
Yasuhiro discloses wherein a thickness of the transition layer is greater than or equal to 1 mm [Claim 2; “…said intermediate layer having a thickness of 4 mm…”; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the an intermediate layer having a thickness of 4 mm, which reads on the open ended range as recited in the claim of the intermediate layer being greater than or equal to 1 mm.]; and 
a total effective surfacing thickness of the n repair-welding layers and the transition layer is greater than or equal to 5 mm. [Claim 2; “…said intermediate layer having a thickness of 4 mm., and said surface layer having a thickness of 1 mm; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the an intermediate layer having a thickness of 4 mm and the surface layer being 1 mm, which in combination has a thickness of 5 mm, which reads on the open ended range as recited in the claim of the both the intermediate and surface thickness of welding layers being greater than or equal to 5 mm]
Yasuhiro discloses the benefits of the thickness of the transitional layer in that it aids in improving the corrosion-resistant property and mechanical properties of the weld to be made. [Col. 1, Lines 70-73]

Shindo does not disclose wherein step (3) further comprises performing weld preheating on the hydraulic-end valve cage before basics welding and cladding repairing, wherein preheating temperature is 160°C to 200°C;
 a preheating time is 2 h to 3 h; 
step (4) further comprises heat insulation treatment after performing welding and cladding repairing for n layers, wherein insulation temperature is 160°C to 200 C; and
a heat insulation time is 4 h to 5 h.
Colby, much like Shindo, pertains to a laser cladding system. [abstract] 
Colby discloses performing weld preheating before basics welding and cladding repairing, wherein preheating temperature is 160°C to 200°C [Par. 102; “…The power supply 93 is sized to provide sufficient power to heat the barrel 100 in a pre-heating operation up to 1300.degree. F...” The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the open ended range of the pre heating temperature being up to 1300 degrees F, which reads on the range of the temperature being 160-200 degrees C]; and 
 heat insulation treatment after performing welding and cladding repairing for n layers  [Par. 102; “…Also, insulating blankets (not shown) can be used to further control the cool down period. The induction heating system permits the use of various types of insulation without complications to the 
Colby discloses the benefits of the preheating temperature in that it aids in controlling a cool down period of the welded steel to prevent cracking of the material. [Par. 102] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method of repairing as taught by Shindo in view of the method as taught by Colby to further include heat insulation treatment after performing welding and cladding repairing for n layers , performing weld preheating on the hydraulic-end valve cage before basics welding and cladding repairing, wherein preheating temperature is 160°C to 200°C to prevent cracking of the base material due to uncontrollable cooling. [Par. 102]
As for the claim limitations “…wherein insulation temperature is 160°C to 2000C; and a heat insulation time is 4 h to 5 h….”, Colby clearly discloses the need to provide an heat insulation treatment after the cladding process, in order to control cooling further to prevent the occurrence of cracks forming in the base material. [Par. 102; “…many of the alloys used in cladding cool too fast, creating tension inside the cladding that can result in a crack…Also, insulating blankets (not shown) can be used to further control the cool down period. The induction heating system permits the use of various types of insulation without complications to the overall system. It should be noted that the insulation 92 is also important to protect the plastic-coated induction coil….”].
The courts have held that in the case where the claimed ranges “where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and a prima facie case of obviousness exists (MPEP 2144.05 II). In this case the prior art discloses that is known in the art of welding to use an insulation treatment after the cladding operation in order to slow down a cooling period, which would otherwise result in cracking of the base material. [Par. 102] 

With regards to the limitation, “a preheating time is 2h to 3h”, although Colby does not explicitly disclose the time period of the pre-heating, Colby clearly contemplates the need to control the pre-heating in order to prevent cracking of the base material. [Par. 102; “…The pre-heat of the barrel being clad is done in order to prevent cracking of the clad. Further, many of the alloys used in cladding cool too fast, creating tension inside the cladding that can result in a crack. The pre-heating process (along with post-clad heating) permits a slower cooling process. The induction heater can be maintained at any suitable level in order to control the cool down period, from two hours to two days….”] 
The courts have held that in the case where the claimed ranges “where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and a prima facie case of obviousness exists (MPEP 2144.05 II). In this case the prior art discloses that is known in the art of welding to control a pre-heating operation in order to slow down a cooling period, which would otherwise result in cracking of the base material. [Par. 102] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the repairing method as taught by Shindo in view of the pre-heating process as taught by Colby to further include a preheating time is 2h to 3h to prevent cracking of the base material. [Par. 102]
As Per Claim 11, Shindo discloses all limitations of the invention except wherein surface roughness of the cavity having undergone shot blasting in step (2) is 1 m to 100 m.
Ellyin, much like Shindo, pertains to a process for patching a craft or other defect in a steel walled component [abstract], much like the valve component [Fig. 1, #4] of Shindo.

As for the claim limitations “…shot blasting in step (2) is 1 m to 100 m ….”, Ellyin clearly discloses the need to provide texture/roughen a surface after creation of the cavity to ensure good bonding. [Col. 3, Lines 2-5; “… It was further found desirable to abrade or roughen and clean the surface of the component and to texture the bottom of the stack, after removal of the release means, to ensure good bonding…”]
The courts have held that in the case where the claimed ranges “where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and a prima facie case of obviousness exists (MPEP 2144.05 II).
 In this case the prior art discloses that is known in the art of welding/cladding to roughen/texture a surface of a cavity created in order to promote good bonding. [Col. 3, Lines 2-5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of repairing as taught by Shindo in view of the shotblasting as taught by Ellyin to further include wherein surface roughness of the cavity having undergone shot blasting in step (2) is 1 m to 100 m to promote good bonding. [Col. 3, Lines 2-5]
As Per Claim 12, Shindo discloses a to-be-repaired hydraulic-end valve cage cavity is replaced by a plunger-end seal hole, to repair the plunger-end seal hole. [Par. 110; “…The damage or defect is removed from the repair target portion of the valve seat 4, and the valve seat 4 is machined flat…” the reference clearly discloses removing a damaged portion of the valve, and thus, said removed portion creates a cavity of the valve body post removal, as further evidenced by the definition of a “cavity” “…an unfilled space within a mass…”; https://www.merriam-webster.com/dictionary/cavity; the claim limitation merely repeats itself by claiming it is replacing the portion to be repaired with the repaired portion]
Claim(s) 2, 4, 13-15 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2014/0284509) in view of Ellyin (US 5972141) in further view of Yasuhiro (US 3628924) in further view of Obana (US 2006/0201915)
As Per Claim 2, Shindo discloses all limitations of the invention welding in step (3) and step (4) is non-melting tungsten inert-gas shielded welding.
Obana, much like Shindo, pertains to a welding process for steel materials. [abstract] 
Obana discloses where in the welding is non-melting tungsten inert-gas shielded welding. [Par. 121; “…Embodiment shown in FIG. 6 shows the first layer penetration welding in which both of a non-consumable electrode 6 put on a welding torch 7 (TIG torch)…”; the reference clearly discloses that the electrode is a tungsten electrode, and as further evidenced in the art “….Gas tungsten arc welding (GTAW), also known as tungsten inert gas (TIG) welding, is an arc welding process that uses a non-consumable tungsten electrode to produce the weld…” (https://en.wikipedia.org/wiki/Gas_tungsten_arc_welding)] 
Obana discloses the benefits of the tungsten inert-gas shielded welding in that it aids in repressing stress corrosion cracking due to unwanted residual stresses throughout a welding operation. [Par. 18]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding step as taught by Shindo in view of the TIG welding as taught by Obana to further include welding in step (3) and step (4) is non-melting tungsten inert-gas shielded welding to repress stress corrosion cracking due to unwanted residual stresses throughout a welding operation. [Par. 18]
As Per Claim 4, Shindo discloses wherein the welding materials for welding in step (3) and step (4) each are independently an iron based material, a nickel-based material, or stainless steel [Par. 96; “…A material for the electrode 102 providing the cladding portion 211 other than the cobalt-based hard alloy or the nickel-based hard alloy may be used...”]
As Per Claim 13, Shindo discloses all limitations of the invention except wherein welding methods in step (3) and step (4) is annular autorotation multi-pass welding; 
automatic impulse welding frequency for welding is independently 2.5 HZ to 5.0 HZ, and a pulse ratio is independently 40% to 60%; 
a main current for welding is independently 150 A to 210 A; 
a heater current for welding is independently 30 A to 70 A;
a heater voltage for welding is 14 V;
electrical polarity of welding is direct current reverse polarity;
 a specification of the welding material for welding is independently (P mm to p3 mm; 
protective gas for welding is argon gas, and a flow rate of argon gas is independently 16 L/min to 19 L/min;
 a diameter size of a nozzle for welding is independently 8 mm to 10 mm, a wire feed rate for welding is independently 1500 mm/min to 2000 mm/min;
a welding speed is independently 100 mm/min to 500 mm/min; 
interlayer temperature for welding is independently lower than 200°C; and heat input power for welding is independently 0.4 KJ/mm to 0.6 KJ/mm.
Obana, much like Shindo, pertains to a welding process for steel materials. [abstract] 
Obana discloses annular autorotation multi-pass welding [Par. 88; “…While a welded joint with an increased side groove wall angle .theta. can be welded with multi-pass…”]; 

controlling an automatic impulse welding frequency for welding and a pulse ratio. [Par. 124; “…The welding condition adjusting means contained in operation pendant 9b can set various condition values such as the peak current and the peak current time in the pulsed arc welding, the base current and the base current time, or the pulse frequency and the peak current time ratio…”]; 
controlling an a main current for welding [Par. 124; “…The welding condition adjusting means contained…the base current and the base current time….”]
controlling a heater current for welding [Par. 124; “…The welding condition adjusting means contained…the peak current….”; the instant applications offers no other explanation as to how a “heater current for welding” and a “main current for welding” are different other than saying they are. Therefore, the examiner is interpreting a main and heating current for welding as coming from the same source, and being currents in different stages of a welding, in which the prior art clearly discloses being able to monitor/control different currents through the welding operation.] ;
controlling a heater voltage for welding [Par. 124; “…The welding condition adjusting means contained…the peak voltage or the base voltage ….”; the instant applications offers no other explanation as to how a “heater voltage for welding” and a “main voltage for welding” are different other than saying they are. Therefore, the examiner is interpreting a main and heating current for welding as coming from the same source, and being voltages  in different stages of a welding, in which the prior art clearly discloses being able to monitor/control different voltages through the welding operation.]; 
protective gas for welding is argon gas [Par. 92; “…For shield gas 33 flowed to the weld at arc 10 in groove 3, an inert pure argon gas…”], 
controlling a wire feed rate [Par. 124; “…The welding condition adjusting means contained in operation pendant 9b can set various condition values such as…the base wire feed…”]
controlling a interlayer temperature for welding [Par. 125; “…The welding condition adjusting means contained in the operation pendant 9b has the function capable of setting, storing, and reproducing the tack conditions of small heat input to be output in the tack welding…” the reference clearly discloses controlling a heat output onto the welding track, and thus, controller an “interlayer” temperature of the materials to be welded]
controlling a welding speed [Par. 124; “…The welding condition adjusting means…the peak wire feed and the base wire feed…”]
controlling a heat input power for welding. [Par. 125; “…The welding condition adjusting means contained in the operation pendant 9b has the function capable of setting, storing, and reproducing the tack conditions of small heat input to be output in the tack welding…]
Although Obana does not explicitly disclose the ranges as recited in the claims, The courts have held that in the case where the claimed ranges “where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and a prima facie case of obviousness exists (MPEP 2144.05 II). In this case the prior art discloses that is known in the art of welding to control a welding frequency, pulse ratio, voltage, current, heat input, wire feed rate and heat input of steel materials to repress stress corrosion cracking due to unwanted residual stresses throughout a welding operation. [Par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of repairing a valve cage as taught by Shindo in view of the method as taught by Obana to further include wherein welding methods in step (3) and step (4) is annular autorotation multi-pass welding; 
automatic impulse welding frequency for welding is independently 2.5 HZ to 5.0 HZ, and a pulse ratio is independently 40% to 60%, a main current for welding is independently 150 A to 210 A, a heater current 
Neither Shindo nor Obana disclose that a diameter size of a nozzle for welding is independently 8 mm to 10 mm; and 
electrical polarity of welding is direct current reverse polarity. 
Bykhovsky, much like Shindo and Obana, pertains to an apparatus that includes a laser head for machining electrically conductive materials [abstract] and manufacturing clad structures. [Col. 4, Lines 22-26; “…The possibility of adjusting the heat flux density within a wide range of working currents leads to the feasibility of surface remelting or application of cladding layers without melting of the back-up material….”]
Bykhovsky discloses a diameter size of a nozzle for welding is independently 8 mm to 10 mm [Col. 7, Lines 32-35; “…The diameter of the central channel 8 of the nozzle 6 is 10 mm….”]; and 
electrical polarity of welding is direct current reverse polarity. [abstract; “…A method of DC reverse polarity plasma-arc machining of electrically conductive materials…”] 
Bykhovsky discloses the benefits of the diameter of the nozzle and the reverse polarity in that it ensures a much better quality of welded parts and higher efficiency compared to conventional methods. [Col. 4, Lines 3-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the repairing method as taught by Shindo and Obana in view of the method as taught by 
14. (New)The repairing method according to claim 2, wherein the welding materials for welding in step (3) and step (4) each are independently an iron based material, a nickel-based material, or stainless steel.
As Per Claim 14, Shindo discloses wherein the welding materials for welding in step (3) and step (4) each are independently an iron based material, a nickel-based material, or stainless steel [Par. 96; “…A material for the electrode 102 providing the cladding portion 211 other than the cobalt-based hard alloy or the nickel-based hard alloy may be used...”]
As Per Claim(s) 15 and 17, Shindo discloses a to-be-repaired hydraulic-end valve cage cavity is replaced by a plunger-end seal hole, to repair the plunger-end seal hole. [Par. 110; “…The damage or defect is removed from the repair target portion of the valve seat 4, and the valve seat 4 is machined flat…” the reference clearly discloses removing a damaged portion of the valve, and thus, said removed portion creates a cavity of the valve body post removal, as further evidenced by the definition of a “cavity” “…an unfilled space within a mass…”; https://www.merriam-webster.com/dictionary/cavity; the claim limitation merely repeats itself by claiming it is replacing the portion to be repaired with the repaired portion]
Claim(s) 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2014/0284509) in view of Ellyin (US 5972141) in further view of in further view of Yasuhiro (US 3628924) in further view of Obana (US 2006/0201915) in further view of Bykhovksy (US 4058698)
As Per Claim 3, Shindo discloses all limitations of the invention except wherein welding methods in step (3) and step (4) is annular autorotation multi-pass welding; 

a main current for welding is independently 150 A to 210 A; 
a heater current for welding is independently 30 A to 70 A;
a heater voltage for welding is 14 V;
electrical polarity of welding is direct current reverse polarity;
 a specification of the welding material for welding is independently (P mm to p3 mm; 
protective gas for welding is argon gas, and a flow rate of argon gas is independently 16 L/min to 19 L/min;
 a diameter size of a nozzle for welding is independently 8 mm to 10 mm, a wire feed rate for welding is independently 1500 mm/min to 2000 mm/min;
a welding speed is independently 100 mm/min to 500 mm/min; 
interlayer temperature for welding is independently lower than 200°C; and heat input power for welding is independently 0.4 KJ/mm to 0.6 KJ/mm.
Obana, much like Shindo, pertains to a welding process for steel materials. [abstract] 
Obana discloses annular autorotation multi-pass welding [Par. 88; “…While a welded joint with an increased side groove wall angle .theta. can be welded with multi-pass…”]; 
a specification of the welding material for welding is independently 1 mm to 3 mm [Par. 91; “…For wire 5, austenitic stainless steel wire (for example, commercially available wire of SUS 304 type, SUS 308 type, or SUS 316 type having an outer diameter from 0.8 to 1.2 mm…”];
controlling an automatic impulse welding frequency for welding and a pulse ratio. [Par. 124; “…The welding condition adjusting means contained in operation pendant 9b can set various condition values such as the peak current and the peak current time in the pulsed arc welding, the base current and the base current time, or the pulse frequency and the peak current time ratio…”]; 
controlling an a main current for welding [Par. 124; “…The welding condition adjusting means contained…the base current and the base current time….”]
controlling a heater current for welding [Par. 124; “…The welding condition adjusting means contained…the peak current….”; the instant applications offers no other explanation as to how a “heater current for welding” and a “main current for welding” are different other than saying they are. Therefore, the examiner is interpreting a main and heating current for welding as coming from the same source, and being currents in different stages of a welding, in which the prior art clearly discloses being able to monitor/control different currents through the welding operation.] ;
controlling a heater voltage for welding [Par. 124; “…The welding condition adjusting means contained…the peak voltage or the base voltage ….”; the instant applications offers no other explanation as to how a “heater voltage for welding” and a “main voltage for welding” are different other than saying they are. Therefore, the examiner is interpreting a main and heating current for welding as coming from the same source, and being voltages  in different stages of a welding, in which the prior art clearly discloses being able to monitor/control different voltages through the welding operation.]; 
protective gas for welding is argon gas [Par. 92; “…For shield gas 33 flowed to the weld at arc 10 in groove 3, an inert pure argon gas…”], 
controlling a wire feed rate [Par. 124; “…The welding condition adjusting means contained in operation pendant 9b can set various condition values such as…the base wire feed…”]
controlling a interlayer temperature for welding [Par. 125; “…The welding condition adjusting means contained in the operation pendant 9b has the function capable of setting, storing, and reproducing the tack conditions of small heat input to be output in the tack welding…” the reference clearly discloses controlling a heat output onto the welding track, and thus, controller an “interlayer” temperature of the materials to be welded]
controlling a welding speed [Par. 124; “…The welding condition adjusting means…the peak wire feed and the base wire feed…”]
controlling a heat input power for welding. [Par. 125; “…The welding condition adjusting means contained in the operation pendant 9b has the function capable of setting, storing, and reproducing the tack conditions of small heat input to be output in the tack welding…]
Although Obana does not explicitly disclose the ranges as recited in the claims, The courts have held that in the case where the claimed ranges “where the general conditions of a claim are disclosed in a prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” and a prima facie case of obviousness exists (MPEP 2144.05 II). In this case the prior art discloses that is known in the art of welding to control a welding frequency, pulse ratio, voltage, current, heat input, wire feed rate and heat input of steel materials to repress stress corrosion cracking due to unwanted residual stresses throughout a welding operation. [Par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method of repairing a valve cage as taught by Shindo in view of the method as taught by Obana to further include wherein welding methods in step (3) and step (4) is annular autorotation multi-pass welding; 
automatic impulse welding frequency for welding is independently 2.5 HZ to 5.0 HZ, and a pulse ratio is independently 40% to 60%, a main current for welding is independently 150 A to 210 A, a heater current for welding is independently 30 A to 70 A, a heater voltage for welding is 14 V, a specification of the welding material for welding is independently (P mm to p3 mm), protective gas for welding is argon gas, and a flow rate of argon gas is independently 16 L/min to 19 L/min, a wire feed rate for welding is independently 1500 mm/min to 2000 mm/min, controlling a welding speed is independently 100 mm/min to 500 mm/min and interlayer temperature for welding is independently lower than 200°C, and heat input power for welding is independently 0.4 KJ/mm to 0.6 KJ/mm to repress stress corrosion cracking due to unwanted residual stresses throughout a welding operation. [Par. 18]

electrical polarity of welding is direct current reverse polarity. 
Bykhovsky, much like Shindo and Obana, pertains to an apparatus that includes a laser head for machining electrically conductive materials [abstract] and manufacturing clad structures. [Col. 4, Lines 22-26; “…The possibility of adjusting the heat flux density within a wide range of working currents leads to the feasibility of surface remelting or application of cladding layers without melting of the back-up material….”]
Bykhovsky discloses a diameter size of a nozzle for welding is independently 8 mm to 10 mm [Col. 7, Lines 32-35; “…The diameter of the central channel 8 of the nozzle 6 is 10 mm….”]; and 
electrical polarity of welding is direct current reverse polarity. [abstract; “…A method of DC reverse polarity plasma-arc machining of electrically conductive materials…”] 
Bykhovsky discloses the benefits of the diameter of the nozzle and the reverse polarity in that it ensures a much better quality of welded parts and higher efficiency compared to conventional methods. [Col. 4, Lines 3-10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the repairing method as taught by Shindo and Obana in view of the method as taught by Bykhovsky to further include a diameter size of a nozzle for welding is independently 8 mm to 10 mm; and electrical polarity of welding is direct current reverse polarity to ensure a much better quality of welded parts and higher efficiency compared to conventional methods. [Col. 4, Lines 3-10]
As Per Claim 16, Shindo discloses a to-be-repaired hydraulic-end valve cage cavity is replaced by a plunger-end seal hole, to repair the plunger-end seal hole. [Par. 110; “…The damage or defect is removed from the repair target portion of the valve seat 4, and the valve seat 4 is machined flat…” the reference clearly discloses removing a damaged portion of the valve, and thus, said removed portion the claim limitation merely repeats itself by claiming it is replacing the portion to be repaired with the repaired portion]
Claim(s) 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2014/0284509) in view of Ellyin (US 5972141) in further view of Yasuhiro (US 3628924) in further view of Thomas (US 3885922) in further view of Sassatelli (US 2010/0122973)
As Per Claim 5, Shindo discloses all limitations of the invention except wherein when the base metal of the hydraulic-end valve cage is carbon steel, and the welding material for welding in step (4) is ER49. ER50. or ERCoCR-A.
Thomas, much like Shindo, pertains to a pressure vessel constructed to be corrosion resistant. [abstract] 
Thomas discloses the hydraulic-end valve cage is carbon steel. [Col. 1, Lines 27-33; “…The heavy base plate may be of any number of different alloy types such as mild carbon, medium carbon or high carbon steel…”]
Thomas discloses the benefits of the carbon steel in that it displays corrosion resistance properties. [Col. 1, Lines 20-25] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the base metal as taught by Shindo in view of the base metal as taught by Thomas to further include the hydraulic-end valve cage is carbon steel to obtain better corrosion resistance properties [Col. 1, Lines 20-25]
Neither Shindo nor Thomas disclose the welding material for welding in step (4) is ER49. ER50. or ERCoCR-A.

Sassatelli discloses the welding material for welding is ER49. ER50. or ERCoCR-A. [Par. 9; “…Other alloys, filler metals or weld electrodes could also be used such as, but not limited to...(SFA 5.21 ERCoCr-A)….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the weld material as taught by Hodgkins and Shindo in view of the weld material as taught by Sassatelli to further include the welding material for welding in step (4) is ER49. ER50. or ERCoCR-A to ensure that the material is sustainable and durable to be able to effectively operate the valve post-repair completion.
As Per Claim 6, Shindo discloses wherein when the base metal of the hydraulic-end valve cage is alloy steel, the welding material for welding in step (4) is EDZCr-C- 15, ER50, or ERCoCR-A.
Thomas, much like Shindo, pertains to a pressure vessel constructed to be corrosion resistant. [abstract] 
Thomas discloses the base metal is alloy steel. [Col. 1, Lines 20-25; “…In the case of tube sheets a heavy plate is used as the structural metal and the clad corrosion resisting surface is applied by overlay welding. The heavy base plate may be of any number of different alloy types such as mild carbon, medium carbon or high carbon steel, low alloy steel or medium alloy steel….”]
Thomas discloses the benefits of the is alloy steel in that it displays corrosion resistance properties. [Col. 1, Lines 20-25] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the base metal as taught by Shindo in view of the base metal as taught by Thomas to further include the hydraulic-end valve cage is alloy steel to obtain better corrosion resistance properties [Col. 1, Lines 20-25]

Sassatelli, much like Hodgkins and Shindo, pertains to a method for repairing an article [abstract], more specifically a valve [Fig. 1] 
Sassatelli discloses a welding material for welding is EDZCr-C- 15, ER50, or ERCoCR-A. [Par. 9; “…Other alloys, filler metals or weld electrodes could also be used such as, but not limited to...(SFA 5.21 ERCoCr-A)….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the weld material as taught by Hodgkins and Shindo in view of the weld material as taught by Sassatelli to further include the welding material for welding in step (4) is EDZCr-C- 15, ER50, or ERCoCR-A to ensure that the material is sustainable and durable to be able to effectively operate the valve post-repair completion. 
As Per Claim 7, Shindo discloses all limitations of the invention except wherein when the base metal of the hydraulic-end valve cage is stainless steel, and the welding material for welding in step (4) is A022Mo, E317L-16, ER49, ER50, or ERCoCR-A.
Thomas, much like Shindo, pertains to a pressure vessel constructed to be corrosion resistant. [abstract] 
Thomas discloses a base metal is stainless steel. [Col. 10, Lines 9-13; “…The resulting tube sheet has a corrosion resistant surface 21 comprising type 304L stainless steel…”] 
Thomas discloses the benefits of the base metal being stainless steel in that it displays corrosion resistance properties. [Col. 10, Lines 9-13] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the base material as taught by Shindo in view of the base material as taught by Thomas to 
Neither Shindo nor Thomas disclose the welding material for welding in step (4) is A022Mo, E317L-16, ER49, ER50, or ERCoCR-A.
Sassatelli, much like Hodgkins and Shindo, pertains to a method for repairing an article [abstract], more specifically a valve [Fig. 1] 
Sassatelli discloses a welding material for welding is A022Mo, E317L-16, ER49, ER50, or ERCoCR-A. [Par. 9; “…Other alloys, filler metals or weld electrodes could also be used such as, but not limited to...(SFA 5.21 ERCoCr-A)….”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the weld material as taught by Hodgkins and Shindo in view of the weld material as taught by Sassatelli to further include the welding material for welding in step (4) is A022Mo, E317L-16, ER49, ER50, or ERCoCR-A to ensure that the material is sustainable and durable to be able to effectively operate the valve post-repair completion.
As Per Claim(s) 18-20, Shindo discloses a to-be-repaired hydraulic-end valve cage cavity is replaced by a plunger-end seal hole, to repair the plunger-end seal hole. [Par. 110; “…The damage or defect is removed from the repair target portion of the valve seat 4, and the valve seat 4 is machined flat…” the reference clearly discloses removing a damaged portion of the valve, and thus, said removed portion creates a cavity of the valve body post removal, as further evidenced by the definition of a “cavity” “…an unfilled space within a mass…”; https://www.merriam-webster.com/dictionary/cavity; the claim limitation merely repeats itself by claiming it is replacing the portion to be repaired with the repaired portion]
As Per Claim 9, Shindo discloses all limitations of the invention except wherein temperature of the hydraulic-end valve cage in the welding processes in step (3) and step (4) is not lower than 150°C.

Colby discloses the temperature in the welding process is not lower than 150°C. [Claim 2; “…a heater arranged to raise temperature of said tube-like structure to above 1500 degrees Fahrenheit…”; The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05 I). In this case the prior art discloses the open ended range of temperature being above 1500 degrees Fehrenheit, which reads on the range of the temperature being no lower than 150 C].
Colby discloses the benefits of the temperature in that inadequate bonds are suppressed. [Par. 18] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the method as taught by Shindo in view of the temperature range as taught by Colby to further include the temperature in the welding process is not lower than 150°C to suppress the occurrence of inadequate bonds. [Par. 18]
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
The applicant asserts that with regards to the amended limitations, the invention must be taken as a whole and thus the prior art references do not teach the claim limitation. 
Examiner would like to note that the applicant has not provided substantive arguments as to why the prior art(s) are not combinable, and furthermore, why the ranges recited are critical values, as required in  MPEP 2144.05 II that has been cited throughout the Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KASANOVIC can be reached on 571-272-9509. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                              
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761